DETAILED ACTION
This action is pursuant to the claims filed on 02/28/2022. Claims 1-4 are pending. A final action on the merits of claims 1-4 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "and the first ends thereof are individually connected to the plurality of electrodes" in line 7.  There is insufficient antecedent basis for “the first ends” of the plurality of electrode parts in the claim. For examination purposes this limitation will be interpreted to read “and a first end of each of the plurality of electrode circuit parts are individually connected to the plurality of electrodes”. Claims 2-4 inherit this deficiency.
Claim 1 recites the limitation "and connected to the second ends of the plurality of electrode circuit parts…" in lines 8-9.  There is insufficient antecedent basis for “the second ends of the plurality of electrode circuit parts” in the claim. For examination purposes this limitation will be interpreted to read “and connected to a second end of each of the plurality of electrode circuit parts…”. Claims 2-4 inherit this deficiency. 
Claim 1 recites the limitation "a connection part configured to transmit the ECG signals to the outside" in line 13.  There is insufficient antecedent basis for “the outside” in the claim. It is unclear if “the outside” intends to claim an outside of the patch type ECG sensor, an outside of the base layer, an outside of the main body, an outside of the adhesive layer, an outside as in an ambient environment, etc. For examination purposes, this will be interpreted to read “an outside of the base layer”. Claims 2-4 inherit this deficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovejoy (U.S. Patent No. 6,453,186) in view of Lee (U.S. PGPub No. 2016/0338646).
Regarding claim 1, Lovejoy teaches a patch type electrocardiogram (ECG) sensor (Fig 1, ECG electrode patch 10) comprising: a base layer having a pad form (Fig 4, outer flexible backing layer 22); a flexible printed circuit board (FPCB) layer formed on the base layer and having a film form (Fig 4, flexible circuit board 24); a sensor formed on the FPCB layer and including a plurality of electrodes configured to acquire ECG signals (Fig 4, electrodes 12 define a sensor formed on flexible circuit board 24) and a plurality of electrode circuit parts which are constituted by circuit patterns (Fig 4, electrical conductors 14) and the first ends thereof are individually connected to the plurality of electrodes (Fig 4, each electrode 12 respectively connected to a first end of the electrical conductor 14); a main body formed on the FPCB layer (Fig 4, extension member 41) and connected to the second ends of the plurality of electrode circuit parts to converge the plurality of electrode circuit parts (extension member 41 converges second ends of conductors 14); and an adhesive layer formed such that the plurality of electrodes are exposed and configured to attach the sensor to a human body (Fig 4 and Col 6 lns 26-50, skin interface surface 46 of flexible backing layer 26 is attached (i.e. formed) on the surface of flexible circuit board 24 to enable attachment of electrodes 12 to a human body; electrode windows 44 of skin interface surface 46 exposes electrodes 12), wherein a connection part configured to transmit the ECG signals to the outside (Fig 6, ECG machine 102 comprises connection part configured to transmit ECG signals to an external device (i.e., printed data shown in Fig 6); Col 9 lns 8-11 discloses ECG machine being configured to transmit signals to a clinician) is installed at and connected to the main body (Figs 4-5, ECG machine 102 connected to extension member 41), and the main body and the connection part are connected by a single wire (Fig 4-6, extension member 41 and ECG machine 102 are connected via single conductor cable 74; Col 8 lns 23-31).
Lovejoy fails to explicitly teach the adhesive layer being formed on the FPCB layer.
In related prior art, Lee teaches a similar ECG patch type sensor (Fig 3, sensing device 300; [0009] discloses ECG usage) wherein a similar adhesive layer is formed on a FPCB layer (Fig 19 and [0084], PSA layer 320 formed directly on FPCB 100) such that the plurality of electrodes are exposed and configured to attach the sensor to a human body ([0084] and Fig 19; hydro gel based “PSA layer 320 can include cut-outs that align with the electrodes and enable the electrodes to directly contact the skin”). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible backing adhesive layer of Lovejoy in view of Lee to incorporate the pressure sensitive adhesive layer of Lee formed directly on a FPCB to arrive at the device of claim 1. Doing so would have been obvious to one of ordinary skill in the art to as a simple substitution of one well-known adhesive layer (Lovejoy, flexible backing layer 26 to for adherence to FPCB to skin) for another well-known adhesive layer (Lee; PSA layer 320) to yield the predictable result of enabling a FPCB to be adhered to a surface of a human body to acquire ECG signals from said surface.
Regarding claim 3, Lovejoy/Lee teach the device of claim 1 as stated above.
Lovejoy fails to teach wherein the adhesive layer includes a hydrogel component.
In related prior art, Lee teaches a similar ECG patch type sensor (Fig 3, sensing device 300; [0009] discloses ECG usage) wherein a similar adhesive layer is formed on a similar FPCB layer such that the plurality of electrodes are exposed and configured to attach the sensor to a human body ([0084] and Fig 19; hydro gel based “PSA layer 320 can include cut-outs that align with the electrodes and enable the electrodes to directly contact the skin”); wherein the adhesive layer includes a hydrogel component ([0084] discloses a plurality of alternative PSA layers; one of which including a hydrogel based adhesive). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive layer of Lovejoy in view of Lee to incorporate the adhesive layer of Lee comprising cut-outs aligned with the electrodes to expose said electrodes and enable direct contact with a human body to arrive at the device of claim 1. Doing so would have been a simple substitution of one well-known adhesive layer (Lovejoy, Col lns 37-51 disclosing pressure sensitive skin adhesive) for another well-known adhesive layer (Lee [0084] hydrogel based layer) to yield the predictable result of a pressure sensitive adhesive layer capable of adhering an ECG patch to a human body.
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovejoy in view of Lee as applied to claim 1, and in further view of Yoo (U.S. PGPub No. 2013/0053669).
Regarding claim 2, Lovejoy/Lee teach the device of claim 1 as stated above.
Lovejoy/Lee fail to teach wherein the main body includes: an amplifier configured to amplify the ECG signals to be transmitted through the plurality of electrode circuit parts; and a filter configured to filter the amplified ECG signals.
In related prior art, Yoo teaches a similar sensing patch (Fig 1a apparatus 10) wherein a main body includes: an amplifier configured to amplify the ECG signals to be transmitted through the plurality of electrode circuit parts; and a filter configured to filter the amplified ECG signals ([0049] sensor chip 117a includes amplifier and filter to amplify and filter signals). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main body of Lovejoy in view of Lee and Yoo to incorporate the sensor chip capable of amplifying and filtering signals before transmitting the signals to the outside to arrive at the device of claim 2. Providing the sensor chip comprising an amplifier and filter on the main body would be obvious to one of ordinary skill in the art to advantageously provide the ECG patch with the capability to process and store data on the patch in the event that the patch cannot transmit the acquired physiological signals with the outside due (Yoo [0049-0050]).
Regarding claim 4, Lovejoy/Lee teach the device of claim 1 as stated above. Lovejoy further teaches wherein the electrode circuit parts (conducting members 14) are formed via carbon tracing (Col 6 lns 1-5).
Lovejoy fails to teach wherein the electrode circuit parts are formed by forming a conductive paste in circuit shapes on the adhesive layer through one method among silk screen, vacuum deposition, and sputtering deposition methods.
In related prior art, Yoo teaches a similar sensing patch (Fig 1a apparatus 10) wherein the electrode circuit parts are formed by forming a conductive paste in circuit shapes on the adhesive layer through one method among silk screen, vacuum deposition, and sputtering deposition methods ([0011]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode circuit parts of Lovejoy in view of Lee and Yoo to incorporate the electrode circuit parts formed from a conductive paste as taught by Yoo to arrive at the device of claim 4. Doing so would have been a simple substitution of one well-known electrode circuit part (Lovejoy carbon traces) for another well-known electrode circuit part (Yoo, conductive paste) to yield the predictable result of an electrode circuit part configured to electrically connect components of a FPCB.
Conclusion
This is a continuation of applicant's earlier Application No. 15/892,842.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Fri 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794